Citation Nr: 1607165	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION
The Veteran served on active duty from December 1967 to November 1969.

This matter is on appeal from June 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board denied the Veteran's claims in a March 2015 Decision, which was vacated and remanded by an October 2015 Order of the United States Court of Appeals for Veterans' Claims (Court).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher disability evaluation for his service connected peripheral neuropathy of the bilateral upper extremities.

The Veteran was last afforded a VA examination of this condition in April 2012, almost four years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Additionally, the Board notes that VA outpatient treatment records, which it appears were received after the Board's March 2015 Decision, show that the Veteran has been diagnosed with another neurological disability affecting the bilateral upper extremities- carpal tunnel syndrome.  The Veteran's complaints of hand weakness and other neurological symptoms seem to be attributed, at least in part, to this disability.

Accordingly, the Board finds that a new VA examination is required, not only to evaluate the current state of the Veteran's service connected peripheral neuropathy of the bilateral upper extremities, but also, if medically possible, to clarify what symptomatology is attributable to the Veteran's service connected disability, as opposed to his non-service connected carpal tunnel syndrome.  If it is not medically possible, then all symptoms should be assigned to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181(1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA peripheral nerve examination.  The examiner should identify any neurological conditions affecting the bilateral upper extremities and note any functional impairment caused by these disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

If medically possible, the examiner should identify which symptoms are attributable to the Veteran's service connected peripheral neuropathy of the bilateral upper extremities and which symptoms are attributable to any non-service connected conditions.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

